Title: 1760. Aug. 9th.
From: Adams, John
To: 


       Drank Tea at Coll. Quincys, with Coll. Gooch and Dr. Gardiner. I see Gooch’s fiery Spirit, his unguarded Temper. He Swears freely, boldly. He is a Widower, and delights to dwell, in his Conversation, upon Courtship and Marriage. Has a violent aversion to long Courtship. He’s a fool, that spends more than a Week, &c. A malignant Witt. A fiery, fierce outragious Enemy. He quarrells with all Men. He quarrelled with Coll. Quincy, and intrigued to dispossess him of his Regiment, by means of Dr. Miller and Mr. Apthorp. He now quarrells with Coll. Miller and Dr. Miller and Eb. Thayer. He curses all Governors. Pownal was a servant, Doorkeeper, Pimp to Ld. Hallifax, and he contracted with Ld. Hallifax to give him 15s. out of every Pound of his salary. So that Pownal had 25 pr. Cent Commissions, for his Agency, under Ld. Hallifax.
       Thersites in Homer, was, 
         
          Aw’d by no shame, by no respect controuled
          In scandal busy, in Reproaches bold:
          With witty Malice studious to defame
          Scorn all his Joy and Laughter all his Aim.
          But chief he gloried with licentious style
          To lash the Great and Monarchs to revile.
         
         Thus we see that Gooches lived, as long ago as the siege of Troy. 
         
          Spleen to Mankind his envyous Heart possesst
          And much he hated all, but most the best.
          Long had he liv’d the scorn of every Greek
          Vext when he spoke, yet still they heard him speak.
         
         His daughters have the same fiery Temper; the same witty malice. They have all, to speak decently, very smart Tempers, quick, sharp, and keen.
       
       An Insinuation, of Mr. Pownals giving 3/4 of his salary for his Commission.—This is with licentious style Governors to revile.—Coll. Miller can serve the Devil with as much Cunning, as any Man I know of, but for no other Purpose is he fit.—This is in scandal busy, in Reproaches bold.
       Gardiner has a thin Grashopper Voice, and an affected Squeak; a meager Visage, and an awkward, unnatural Complaisance: He is fribble.
       Query. Is this a generous Practice to perpetuate the Shruggs of Witt and the Grimaces of Affectation?
      